         Case 1:16-cv-06537-LAP Document 17 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUSTIN CAMPANELLO,

                      Plaintiff,
                                               No. 16-CV-6537 (LAP)
-against-
                                                       ORDER
COMM. JOSEPH PONTE, et al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     On December 5, 2016, the Court provided Plaintiff with

leave to amend his Complaint.        (See dkt. no. 14.)      No amended

complaint was ever filed.        Accordingly, Plaintiff and counsel

shall confer and inform the Court by letter no later than April

16, 2020 of the status of the action.          Failure to do so may

result in the dismissal of the case, without prejudice, for

failure to prosecute.       The Clerk of the Court shall mail a copy

of this order to Plaintiff.

SO ORDERED.

Dated:       March 26, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
